Exhibit 10.30 People’s Republic of China Printed by the Ministry of Land Resources of the People’s Republic of China Mining permits Mining area inflection point coordinates: (copy) XY Permit#: 3707820960012 A: 397952820736264 Ownership of mining right: Zhucheng City Ziyang Ceramic Co., Ltd. B: 397952620736212 Address: Zhucheng city, Huang Hua Town Meng Family Zhuang Zi Village C: 397958720736216 Mine Name: Meng Family Zhuang Zi Village Clay Quarry D: 39795842073667 Economic Type: private enterprise Minerals to be mined: Mining method:Open-pit mining Mining depth: 10Meters Production scale: 26000 cubic meter per year Mining area: 3000 square meter Validity: 4 years from 2009/06/01 to 2013/05/31 Stamped by Zhucheng City Office of Mineral Resources Management Mining Registration Seal 2009/06/07
